EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
General authorization for this Examiner’s amendment was given in an interview with Jennie Malloy (Reg. No. 37,670) on 13 August 2021.
The application has been amended as follows: 
Please amend the following claims:
1. (currently amended) A tile comprising: 
a top section at least partially defining a top surface, said top section comprising a polyvinyl chloride (PVC) layer having a first density; 
a rigid core layer joined to said top section, said rigid core layer comprised of a densified foam material, said rigid core layer having a second density that is less than said first density of said top section; 
a plurality of sides at least partially defined by said core layer; and
at least one exposed portion configured to represent a grout line, said at least one exposed portion [[and]] disposed along at least one of said plurality of sides. 

3 (about 99.884 lb/ft3) to about 2,600 kg/m3 (about 162.313 lb/ft3).

4. (currently amended) The tile of claim [[3]] 1, wherein said at least one exposed portion is defined within and exposing at least a portion of said top section. 

5. (currently amended) The tile of claim 1, further comprising an interconnecting mechanism formed substantially along at least one of said plurality of sides along which said at least one exposed portion is formed.

7. (currently amended) A tile comprising: 
a top section at least partially defining a top surface, said top section comprising a polyvinyl chloride (PVC) layer; 
a rigid core layer joined to said top section, said rigid core layer comprised of a stone plastic composite material, said stone plastic composite material comprising polyvinyl chloride (PVC) in an amount between about 20% to 30%, calcium powder or stone dust in amount between about 70% to 80%, and a chemical agent in an amount between about 0.5% to 5%; 
a plurality of sides at least partially defined by said core layer; and 
at least one exposed portion configured to represent a grout line, said at least one exposed portion [[and]] disposed along at least one of said plurality of sides. 

9. (currently amended) The tile of claim 8, wherein said first density is in a range of about 1,600 kg/m3 (about 99.884 lb/ft3) to about 2,600 kg/m3 (about 162.313 lb/ft3).

10. (currently amended) The tile of claim 8, wherein said second density is in a range of about 1,500 kg/m3 (about 93.642 lb/ft3) to about 2,200 kg/m3 (about 137.342
lb/ft3).

12. (currently amended) The tile of claim 7, further comprising an interconnecting mechanism formed substantially along at least one of said plurality of sides along which said at least one exposed portion is formed.

13. (currently amended) A tile comprising: 
a top section at least partially defining a top surface, said top section comprising a polyvinyl chloride (PVC) layer; 
a rigid core layer joined to said top section, said rigid core layer composed of at least one of a stone plastic composite material or a densified foam material; 
a plurality of sides at least partially defined by said core layer; 
at least one exposed portion configured to represent a grout line, said at least one exposed portion [[and]] disposed along at least one of said plurality of sides; and 
said at least one exposed portion disposed within and exposing at least a portion of said top section. 

15. (currently amended) The tile of claim 14, wherein said at least one exposed portion is disposed within and exposing at least a portion of said polyvinyl chloride (PVC) layer.

16. (currently amended) The tile of claim [[15]] 13, wherein said stone plastic composite material comprises a polyvinyl chloride (PVC) in an amount between 20% to 30%, calcium powder or stone dust in an amount between about 70% to 80%, and a chemical agent in an amount between about 0.5% to 5%.

17. (currently amended) The tile of claim 13, wherein said densified foam material comprises a wood plastic composite material.

19. (currently amended) The tile of claim 13, further comprising an interconnecting mechanism formed substantially along at least one of said plurality of sides along which said at least one exposed portion is formed.

The following is the Examiner’s statement of reasons for allowance:
The prior art of record neither teaches nor suggests as a whole, either alone or in combination, a tile having the combination of structural elements set forth in the independent 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/RODNEY MINTZ/Primary Examiner, Art Unit 3635